Title: To George Washington from Henry Knox, 4 November 1798
From: Knox, Henry
To: Washington, George



My dear Sir
Boston 4 November 1798

I have received your two favors of the 21st and 23d ultimo. They breathe a spirit of friendship and affection which has ever been ardently reciprocated by me.
The appointment of the third Major General having been explicity declined by me I have nothing to add on that subject but one single observation. To wit that you are the only decided personal friend who has advised my acceptance of it.
My offer of serving as your aid, in case of an invasion, arose from the sincere effusion of personal attachment, unmixed with regret or resentment.
But the possibility being suggested by you of my harbouring any secret “gnawings” upon the subject of rank, precludes decisively my having the satisfaction proposed of sharing your fate in the field.
I will not detain you one moment longer than to say in the presence of almighty God, that there is not a creature upon the surface of this globe, who was, is, and will remain, more your sincere friend than

H.Knox

